King, J.
I concur in the foregoing opinion read by Mr. Justice Slidell, and adopt the reasons which he has assigned.
Rost, J.
It is stated in the opinion delivered by Mr. Justice Slidell, that Robinson's mandate was, to collect the debt from Aubert; and that he violated this mandate, by taking the new notes of Aubert and others, and novating the debt. That the right of Stanfield, by reason of this violation, was two fold: he could either consider Robinson as having made the Aubert debt his own, and claim the surplus at once from him; or, if he chose, adopt the transaction, and treat the new notes as acqnired for his benefit; that there is nothing to show that Stan-field, or his representatives, ever did any act to deprive them of this choice; and that the present action expressly adopts the novation, and claims the benefit of it.
I concede all this, except that the plaintiff is now claiming the benefit of the novation.
The benefit of a novation, is the immediate liability for the debt, with legal interest.
I admit that it is a familiar principle of the law of agency that, profits which are made by the agent in the execution of the mandate belong to the principal. But the profits claimed were made in violation of the mandate, not in execution of it, and the responsibility of Robinson is to be tested by other rules. After an express denial that Robinson acted as agent in novating the debt, he cannot be held responsible in that capacity.
I am of opinion that the judgment should be reversed, and judgment entered in favor of the plaintiff for the sum claimed, with interest at the rate of five per cent only.